USCA4 Appeal: 22-1713      Doc: 6          Filed: 08/05/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1713


        In re: WANDA LETANG,

                            Petitioner.


                    On Petition for Writ of Mandamus. (3:20-cv-00171-GMG-RWT)


        Submitted: July 28, 2022                                          Decided: August 5, 2022


        Before AGEE, THACKER, and HARRIS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Wanda Letang, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1713      Doc: 6         Filed: 08/05/2022      Pg: 2 of 2




        PER CURIAM:

               Wanda Letang petitions for a writ of mandamus seeking an order directing the

        district court to file her amended complaint. She sent the amended complaint to the court

        six months after the court dismissed her civil rights case for failure to prosecute, and after

        the court had afforded her two opportunities to provide the information required for its

        consideration of her complaint. She did not seek to appeal the dismissal for failure to

        prosecute.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

        Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Letang is not available by way of mandamus. Accordingly, we

        deny the petition for a writ of mandamus. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                      2